

Share Purchase Agreement


THIS AGREEMENT made as of this 1st Day of March, 2009


B E T W E E N:
Westmont Resources, Inc. a Company registered in the State of Nevada, USA
(hereinafter the “Purchaser”)
- and -
The Shareholders of Get2Networks, Inc. a Company registered in the State of
Nevada, USA (hereinafter the “Vendors”)


WHEREAS the Vendors are the registered and beneficial owners of all of the
issued and outstanding shares (the “Purchased Shares”) in the capital stock of
Get2Networks, Inc. (the “Corporation”);


AND WHEREAS the Vendors wish to sell 100% of the Purchased Shares to the
Purchaser, and the Purchaser agrees to purchase the Purchased Shares from the
Vendors in accordance with the terms and conditions of this Agreement;


THIS AGREEMENT WITNESSES that in consideration of the covenants, agreements,
warranties and payments herein set out and provided for, the parties hereto
covenant and agree as follows:
 
ARTICLE 1
PURCHASED SHARES AND PURCHASE PRICE


1.1
Subject to the terms and conditions hereof, the Vendors agree to sell to the
Purchaser and the Purchaser agrees to purchase from the Vendors the Purchased
Shares.



1.2
The purchase price payable by the Purchaser to the Vendors for the Purchased
Shares of the Corporation shall be 43,300,000 Restricted Common Shares of
Westmont Resources, Inc., which shares shall be issued subject to the conditions
specified in Article 3 of this Agreement.  These Shares issued are noticed and
intended to represent a 49% interest in the Issued and Outstanding Common Stock
Shares of the Company.



ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE VENDORS


2.1
The Vendors covenant, represent and warrant as follows and acknowledge that the
Purchaser is relying upon such covenants, representations and warranties in
connection with the purchase by the Purchaser of the Purchased Shares:



 
(a)
The Corporation has been duly incorporated and is organized, validly subsisting
and in good standing under the laws of the State of Nevada, USA.

 

 
 
1

--------------------------------------------------------------------------------

 



 
(b)
The Corporation is duly qualified as a corporation to do business and is in good
standing in each jurisdiction in which the nature of the business conducted by
it or the property owned or leased by it makes such a qualification necessary.



 
(c)
The authorized capital of the Corporation consists of the following:

1,500 common shares without par value of which 1,500 shares have been duly
issued and are outstanding as fully paid and non-assessable.


 
(d)
No person, firm or corporation has any agreement or option, or any right or
privilege capable of becoming an agreement or option for the purchase from the
Vendors of any of the Purchased Shares.



 
(e)
No person, firm or corporation has any agreement or option or any right or
privilege capable of becoming an agreement, including convertible securities,
warrants or convertible obligations of any nature, for the purchase,
subscription, allotment or issuance of any of the unissued shares in the capital
of the Corporation or of any securities of the Corporation.



 
(f)
The Vendors are the registered and beneficial owners of the Purchased Shares,
with good and marketable title thereto, free and clear of any pledge, lien,
charge, encumbrance or security interest of any kind and the Vendors have the
power and authority and right to sell the Purchased Shares in accordance with
the terms of this Agreement.



 
(g)
The books and records of the Corporation fairly and correctly set out and
disclose in all material respects, in accordance with generally accepted
accounting principles, the financial position of the Corporation as of the date
thereof and all material financial transactions of the Corporation relating to
its business have been accurately recorded in such books and records.



 
(h)
The corporate records and minutes of the Corporation contain complete and
accurate minutes of all meetings of the directors and shareholders of the
Corporation held since incorporation of the Corporation held since incorporation
of the Corporation, all such meetings were duly called and held, the share
certificate books, register of shareholders, register of transfers, and register
of directors of the Corporation are complete and accurate and all eligible tax
payable in connection with the transfer of any securities of the Corporation has
been duly paid.



 
(i)
There are no actions, suits, proceedings, investigations or claims now
threatened or pending against the Corporation in respect of taxes, governmental
charges or assessments, or any matters under discussion with any governmental
authority relating to taxes, governmental charges or assessments asserted by any
such authority.

 

 
 
2

--------------------------------------------------------------------------------

 





 
(j)
The Corporation has no loans or indebtedness outstanding which have been made to
directors, former directors, officers, shareholders and/or employees of the
Corporation.  Any Loans or indebtedness have been fully disclosed on the books
of the Company.



 
(k)
The Corporation has good and marketable title to its assets, free and clear of
any and all claims, liens, encumbrances and security interests whatsoever.



 
(l)
The Corporation has no subsidiaries or agreements of any nature to acquire any
subsidiary or to acquire or lease any other business operations and will not
prior to the time of closing acquire, or agree to acquire, any subsidiary or
business without the prior written consent of the Purchaser other than what has
been communicated to date.



 
(m)
Up to the time of closing there has been no change and will have been no change
in the business, operations, affairs or condition of the Corporation, financial
or otherwise, or arising as a result of any legislative or regulatory change,
revocation of any license or right to do business, fire, explosion, accident,
casualty, labor trouble, flood, drought, riot, storm, condemnation, act of God
or otherwise, except changes occurring in the ordinary course of business, which
changes have not adversely affected and will not adversely affect the
organization, business, properties, prospects and financial condition of the
Corporation.



 
(n)
All receivables recorded on the books of the Corporation are bona fide and good
and do not include any work in progress and, subject to an allowance for
doubtful accounts taken in accordance with generally accepted accounting
principles, are collectable without set off or counterclaim.



 
(o)
All vacation pay, bonuses, commissions and other emoluments are reflected and
have been accrued in the books of account of the Corporation.



 
(p)
The Corporation has duly and timely filed all tax returns required to be filed
by it and has paid all taxes which are due and payable, and has paid all
assessments and reassessments, and all other taxes, governmental charges,
penalties, interest and fines due and payable by it on or before the date
hereof. The Internal Revenue Service income tax liability and any State tax
liabilities, if applicable, of the Corporation have been assessed for all fiscal
years to the date hereof. Adequate provision has been made for taxes payable for
the current period for which tax returns are not yet required to be filed. There
are no agreements, waivers or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of any tax,
governmental charge or deficiency against, the Corporation.

 
 

 
 
3

--------------------------------------------------------------------------------

 
 

 
 
There are no actions, suits, proceedings, investigations or claims now
threatened or pending against the Corporation in respect of taxes, governmental
charges or assessments, or any matters under discussion with any governmental
authority relating to taxes, governmental charges or assessments asserted by any
such authority. The Corporation has withheld from each payment made to any of
its present or former officers, directors, and employees the amount of all
taxes, including but not limited to income tax, and other deductions required to
be withheld therefrom and has paid the same to the proper tax or other receiving
officers within the time required under any applicable tax legislation.



 
(q)
The business of the Corporation has been and will be carried on in the ordinary
and normal course up to the time of closing.



 
(r)
The Corporation has not, directly or indirectly, declared or paid any dividends
or declared or made any other distribution on any of its shares of any class
except as recorded in its books and records, and has not, directly or
indirectly, redeemed, purchased or otherwise acquired any of its shares of any
class or agreed to do so.



 
(s)
The Corporation is not a party to or bound by any agreement of guarantee,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities (contingent or otherwise) or indebtedness of any other
person, firm or corporation.



 
(t)
The Corporation is not a party to any written or oral employment, service or
pension agreement.



 
(u)
The Corporation does not have any outstanding agreement (including employment
agreements), contract or commitment, whether written or oral, of any nature or
kind whatsoever.



 
(v)
The Corporation is not in default or breach of any contracts or agreements
(written or oral), or indentures or other instruments to which it is a party and
there exists no state of facts which after notice or lapse of time or both would
constitute such a default or breach, and all such contracts, agreements,
indentures or other instruments are now in good standing and the Corporation is
entitled to all benefits thereunder except as otherwise disclosed herein. The
Corporation is under no obligation in respect of its business which the
Corporation cannot reasonably be expected to fulfill in the ordinary course of
its business.

 
 

 
 
4

--------------------------------------------------------------------------------

 



 
(w)
There are not material liabilities of the Corporation of any kind whatsoever,
whether or not accrued and whether or not determined or determinable, in respect
of which the Corporation or the Purchaser may become liable on or after the
consummation of the transactions contemplated by this Agreement other than:



 
(i)
Liabilities disclosed on, reflected in or provided for in the financial
statements of the Corporation.



 
(ii)
Liabilities disclosed or referred to in this Agreement; and



 
(iii)
Liabilities arising solely due to actions of the Purchaser.



2.2
The covenants, representations and warranties of the Vendors contained in this
Agreement and contained in any document or certificate given pursuant hereto
shall survive the closing of the purchase and sale of the Purchased Shares
herein provided for and, notwithstanding such closing, or any investigation made
by or on behalf of the Purchaser, shall continue in full force and effect for
the benefit of the Purchaser for a period of three (3) years following closing
of the transaction provided for herein after which time the Vendors shall be
released from all obligations and liabilities hereunder in respect of such
representations and warranties except with respect to any claims made by the
Purchaser in writing prior to the expiration of such period.



ARTICLE 3
CONDITIONS OF CLOSING


3.1
The actions to be taken by the parties to close this transaction shall take
place on or before March 1, 2009 (the "Closing Date").



3.2
The sale and purchase of the Purchased Shares are subject to the following terms
and conditions for the exclusive benefit of the Purchaser to be fulfilled or
performed at or prior to closing:



 
(a)
The covenants, representations and warranties of the Vendors contained in
Article 2 hereof, shall be true and correct as of the date hereof, and shall be
true and correct on and as of closing with the same force and effect as though
such covenants, representations and warranties had been made on and as of such
date.



 
(b)
The Vendors shall deliver to the Purchaser the Financial Statements for the
previous two (2) completed fiscal years in accordance with GAAP standards.

 

 
 
5

--------------------------------------------------------------------------------

 



 
(c)
The Vendors shall provide to the Purchaser Quarterly Financial Statements for
the current fiscal year of the Corporation.   Such Quarterly Financial
Statements shall be reviewed by Westmont’s Auditor.



 
(d)
The Purchaser, at its sole discretion, shall determine if the information
contained in these documents referred to in 3.2 (b) and 3.2 (c) is of sufficient
quality as to not negatively impact the Purchaser’s future plans to migrate the
company to a more senior US or International Stock Exchange.



 
(e)
The Vendors shall deliver to the Purchaser copies of the corporate records as
requested by the Purchaser to complete the due diligence process.



 
(f)
The Vendors herewith irrevocably authorize the Purchaser to continue the
Corporation in the state of Nevada, USA upon execution of this Agreement.



3.3
The Purchaser will cause the resignation of Mr. Javan King and Mr. Glenn
McQuiston from the Westmont Resources Inc. Board of Directors.  In addition The
Board will appoint two individuals to be designated by the Vendors to the
Purchasers Board of Directors.



ARTICLE 4
INDEMNIFICATION


4.1
The Vendors agree to indemnify and save harmless the Purchaser and the
Corporation of and from any loss whatsoever arising out of, under or pursuant
to:



 
(a)
Any material loss suffered by the Purchaser or the Corporation as a result of
any breach or inaccuracy of representation, warranty or covenant contained in
this Agreement; and



 
(b)
All claims, demands, costs and expenses reasonably incurred in respect of the
foregoing.

 
ARTICLE 5
GENERAL


5.1
Each of the parties hereto will from time to time at the other’s request and
expense and without further consideration, execute and deliver such other
instruments of transfer, conveyance and assignment and take such further action
as the other may require to more effectively complete any matter provided for
herein.



5.2
Any notice, direction or instrument required or permitted to be given to the
Vendors hereunder shall be in writing and may be given by facsimile, email or
mailing the same postage prepaid or delivering addressed to the Vendors at their
current US address.

 

 
 
6

--------------------------------------------------------------------------------

 



Westmont Resources Inc.
Get2Networks, Inc.
1621 Freeway Drive, Suite 209
1100 Dexter Ave N, Suite 100
Mount Vernon, WA  98273
Seattle, Washington 98109
Tel: (360) 395-6040
Tel: (206) 351-2259



5.3
Any notice, direction or other instrument required or permitted to be given to
the Purchaser hereunder shall be in writing and may be given facsimile, email or
by mailing the same postage prepaid, or delivering the same addressed to the
Purchaser or Vender at the following addresses:



5.4
Any notice, direction or other instrument aforesaid, if sent by Email, Facsimile
or delivered shall be deemed to have been given or made on the date on which it
was Emailed, faxed or delivered, or if mailed, shall be deemed to have been
given or made on the fifth business day following the day on which it was
mailed.



5.5
The Parties may change their addresses for service from time to time by notice
given in accordance with the foregoing.



5.6
Time shall be of the essence of this Agreement.



5.7
This Agreement, including the Schedules hereto, constitutes the entire agreement
between the parties hereto. There are not and shall not be any verbal
statements, representations, warranties, undertakings or agreements between the
parties and this Agreement may not be amended or modified in any respect except
by written instrument signed by the parties hereto.



5.8
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the state of Nevada,
USA.



5.9
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal personal representatives, successors
and assigns.



5.10
The parties acknowledge that the recitals herein are true and correct in all
material respects.



5.11
This Agreement may be executed by in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Counterparts may be executed
in original, faxed or scanned form and the parties adopt all signatures received
by a receiving fax machine or email as original signatures of the parties;
provided, however, that any party providing its signature in such manner shall
promptly forward the other parties an original of the signed copy of this
Agreement which was faxed or emailed.

 

 
 
7

--------------------------------------------------------------------------------

 





SIGNATURE PAGE


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.


Signed by Vendors:




/s/ Lawrence Grella
Mr. Lawrence Grella – President
Get2Network, Inc.




Signed By Purchaser:




/s/ Bruce Fischer
Dr. Bruce Fischer – CEO
Westmont Resources Inc.
 
 
 

 
 
 

 

 
8

--------------------------------------------------------------------------------

 
